In an action inter alia to recover damages for breach of contract, defendant appeals from a judgment of the Supreme Court, Westchester County, entered October 31, 1975, which is in favor of plaintiff, after a nonjury trial. Judgment affirmed, with costs. The record amply supports the determination made. There is no proof that, when the Trial Justice stated that he was giving the defendant credit for further payments, he did not in fact take into consideration the sum of $308.75. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.